         Case 1:21-cv-01009-KPF Document 22 Filed 03/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

TATO CARAVEO,
BRIAN BONER,

                      Plaintiffs,
                                                 Case No. 1:21-cv-01009-KPF
              v.

GENERAL MOTORS LLC,

                      Defendant.


                                             ORDER

       Before the Court is Defendant General Motors LLC’s Motion to Set Aside Default (the

“Motion”). Having considered the Motion and all related arguments and filings in support thereof,

the Court FINDS that the Motion should be and therefore is GRANTED. Accordingly, for good

cause, it is hereby ORDERED that the entry of default is set aside and the Clerk’s Certificate of

Default as to General Motors LLC is VACATED.

       Defendant General Motors LLC shall answer or otherwise respond to Plaintiffs’

Complaint (Dkt. 1) on or by April 7, 2021.

       SO ORDERED.



Dated: March 29, 2021
       New York, New York


                                             ____________________________________
                                                   KATHERINE POLK FAILLA
                                                    United States District Judge
